Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the radar" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the target" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 should be depending on claim 6 or 7 based on the structure of the claim limitation.  Appropriate correction is required.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-15, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijaya Kumar et al. (US 2017/0355377).
As per claim 1, Vijaya Kumar shows a navigation system (apparatus 10 which including navigation function; Fig. 1-2,4; Para. 118,221) comprising: 
a portable terminal configured: 
to be carried (wearable device 34,32,31,33; Para. 28,38,156) by an operator (driver) of a ship (Para. 23 states the concept can be extended to a wide variety of systems and devices, such as other transportation or moving vehicles including aircraft, watercraft, trucks, trains, busses, manufacturing equipment (for example, forklift), construction machines, and agricultural machinery, or of warehouse equipment the like, and other.  In other words, the system can be implemented as the claimed ship); and to detect drowsiness of the operator (Para. 22, 95,146,182,188,189); and 

As per claim 10, Vijaya Kumar shows the portable terminal is further configured to transmit drowsiness detection signal indicating detection of the drowsiness to the navigation device; and the navigation device is further configured to execute the predetermined operation upon receiving the drowsiness detection signal (Fig. 1-2, 4; Para. 28,38,,84-85,98,118).
As per claim 11, Vijaya Kumar shows the portable terminal is further configured to: determine drowsiness level of the operator; and Page 13 - APPLICATION; Docket No. FEC21302PCTCONtransmit the drowsiness detection signal when the drowsiness level exceeds a threshold value (Para. 1, 145,166,182,188; the determined score vs the driver profile which can be implemented as threshold value).
As per claim 12, Vijaya Kumar shows the portable terminal is configured to detect at least one of: a complete sleep state of the operator, and a transition from an awake state to a sleep state of the operator (inherently shown by the drowsiness analysis which configured to determine whether the driver is too drowsy or sleepy to drive in respect to the profile, therefore determine from at least awake state to a drowsy/sleepy state; Para. 18,188,162).
As per claim 13, Vijaya Kumar shows the portable terminal is: a smartphone; a wearable smart watch; or wearable smart glasses (Fig. 1,2,4; Para. 28).
As per claim 14, Vijaya Kumar shows the portable terminal is: a sensor for detecting a pulse wave of the operator; or a camera for capturing an image of eyes of the operator to detect the drowsiness based on the movement of eyes and eyelids of the operator (Para. 93-95).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2017/0355377) in view of Jung et al. (US 2017/0235305).
As per claim 2, the invention of Vijaya Kumar meets the limitation of claim and shows autonomous driving, but does not explicitly mention the navigation device is an automatic 
In the analogous art, Jung shows a navigation device is an automatic steering device that is configured to shift to a predetermined pattern navigation when the drowsiness of the operator is detected (Para. 128,136: when it is determined that the fatigue of a driver is too high, the controller 100 may control the vehicle 10 to designate the destination 511 to be a rest area and to operate in the autonomous driving mode.  It would have been obvious the controller of Jung that operates in the autonomous driving mode can be implemented as navigation device which has an automatic steering device such as control the vehicle to designate the destination to be a rest area.  The change of designation and path could be structured as the claimed shift to a predetermined pattern navigation).
Therefore, it would have been obvious at the time the invention was made to include the automatic steering device as suggest by Jung to the autonomous driving of vehicle system as shown by Vijaya Kumar because it would increase the safety of the vehicle when the driver is detected to be drowsiness or fatigue.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 16, it corresponds to claim 2; it is therefore rejected for the similar reasons set forth. 

Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2017/0355377) in view of Migneco et al. (US 2019/0121356).
As per claim 6, the invention of Vijaya Kumar meets the limitation of claim, and further shows the navigation device is a radar (Para. 69,71-72) but does not explicitly mention the radar 
In the analogous art, Migneco shows vehicle system includes a radar that is configured to expand a target monitoring range in a radar image, for monitoring a target, when the drowsiness of the operator is detected (Para. 13, 49). 
Therefore, it would have been obvious at the time the invention was made to include the adjustable radar as suggest by Migneco to the radar as shown by Vijaya Kumar because it would increase the safety of the vehicle when the driver is detected to be drowsiness or fatigue by increasing the sensing range to detect objects farther away.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 18, it corresponds to claim 6; it is therefore rejected for the similar reasons set forth. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2017/0355377) in view of Migneco et al. (US 2019/0121356), further in view of Arnold et al. (US 8,665,113).
As per claim 7, the combined invention meets the limitation of claim and the invention of Migneco would have been obviously further show the expanding the target monitoring range includes enlarging the target monitoring range in a lateral direction since the increasing of sensing range to detect objects farther away from the vehicle, for example in axial direction could also simultaneously enlarging the range of lateral parameter based on the propagation 
In the analogous art of radar sensing system, Arnold shows the radar is configured to enlarge the target monitoring range in a lateral direction when the sensing distance is increased (Fig. 2A and 2B).
It would be an implementation of choosing from a finite number of identified, predictable solutions to combine the radar range of Arnold with the radar of Vijaya Kumar in view of Migneco.

Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2017/0355377) in view of Hatakeyama et al. (US 2011/0313259).
As per claim 8, the invention of Vijaya Kumar meets the limitation of claim, but does not explicitly mention the navigation device is an engine controller connected to an engine of the ship; and is configured to reduce an output of the engine when the drowsiness of the operator is detected.  
In the analogous art of vehicle system, Hatakeyama shows an engine controller connected to an engine of the ship; and is configured to reduce an output of the engine when the drowsiness of the operator is detected (Para. 72; the driving unit can be implemented as engine controller; the reduce the number of revolutions of engine can be structured as reduce an output of the engine; it would have been obvious the driving unit is connected to an engine of the vehicle in order to communicate the control signal).
Therefore, it would have been obvious at the time the invention was made to include the engine controller as suggest by Hatakeyama to the vehicle system of Vijaya Kumar because it 
As per claim 19, it corresponds to claim 8; it is therefore rejected for the similar reasons set forth. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2017/0355377) in view of Guarnizo Martinez et al. (US 201480142798).
As per claim 9, the invention of Vijaya Kumar meets the limitation of claim, but does not explicitly mention the navigation device is further configured to execute a predetermined operation when the target detected by the radar is not within a predetermined range with respect to the ship and the drowsiness of the operator is detected.  
In the analogous art of vehicle system, Guarnizo Martinez shows the navigation device (Fig. 1-2: vehicle control device 12 in view 14) is further configured to execute a predetermined operation (perform brake jerking when the range/distance between the vehicle and closest object is around or less than 1st predetermined distance which is inattentive jerk distance and approx.. 2 meters) when the target (closest object) detected by the radar (Para. 17: radar) is not within a predetermined range (2nd predetermined distance can be structured as the claimed predetermined range/distance such as inattentive brake distance that is approx.. 1 meter) with respect to the ship (vehicle wherein Vijaya Kumar shows ship is the alternative of vehicle) and the drowsiness of the operator is detected (detected inattentiveness of the driver) [Para. 29-31].
Therefore, it would have been obvious at the time the invention was made to include the execution of predetermined operation in respect to the distance/predetermined range as suggest by Guarnizo Martinez to the vehicle system of Vijaya Kumar because it would increase the . 
Allowable Subject Matter
Claims 3-5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689